DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on 2/2/2021 has been entered in full.
Applicant has amended the title in the specification as suggested by examiner. The objection is respectfully withdrawn.
Applicant has amended the claim as suggested by the examiner to overcome the 112(b) rejection. The rejection is respectfully withdrawn.
Claims 1-4, 7-15 are allowed.

Claim Interpretation
Claims 1-4, 7-15 invoke 35 U.S.C. 112(f) and have been interpreted using the plain meaning of the claim language in light of the specification as would be understood by one of ordinary skill in the art. The following interpretations have been used during examination of these limitations. 
"a detector" has been interpreted as a touch sensor.
 "a controller" has been interpreted as a central processing unit (CPU).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDRITA BRAHMACHARI whose telephone number is (571)272-9735.  The examiner can normally be reached on Monday to Friday, 10 am to 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571 272 8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mandrita Brahmachari/Primary Examiner, Art Unit 2176